Citation Nr: 0710927	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
conditions.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-operative 
total right knee replacement.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to December 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had a hearing before the Board 
in February 2007 and the transcript is of record.

During the pendency of this appeal, the veteran was service-
connected for residuals of a right ankle sprain.  Since that 
time, the veteran alleged that his various orthopedic 
conditions, to include of the bilateral legs, bilateral knees 
and left ankle, are secondary to his service-connected right 
ankle condition.  These issues have never been considered by 
the RO.  Accordingly, the issues of entitlement to service 
connection for a left ankle, bilateral leg and bilateral knee 
conditions, secondary to a service-connected right ankle 
disability, are REFERRED to the RO for proper adjudication.

The issues of entitlement to service connection for a left 
knee disorder and residuals of a left ankle sprain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  The veteran does not currently have any diagnosed 
condition affecting his bilateral legs.

2.  The veteran currently has inactive hepatitis C, but there 
is no competent evidence that shows a causal link between his 
condition and any remote incident of service.

3.  The veteran currently has unilateral (left ear) tinnitus, 
but there is no competent evidence that shows a causal link 
between his condition and any remote incident of service.

4.  The veteran currently has a right knee condition, to 
include post-operative total right knee replacement and 
arthritis, but there is no competent evidence that shows a 
causal link between his condition and any remote incident of 
service.


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral leg conditions were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1113 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303 and 3.304 (2006).

2.  The veteran's claimed hepatitis C was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303 and 3.304 (2006).

3.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303 and 3.304 
(2006).

4.  The veteran's post-operative total right knee replacement 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1113 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  The 
legal presumption is inapplicable here because the earliest 
medical evidence indicative of arthritis in the veteran's 
right knee is not until many years after service.  This is 
explained in detail below. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran claims his various orthopedic conditions are the 
result of in-service injuries and general manual labor.  The 
veteran served as a warehouse supplier in the military, which 
involved heavy lifting.  He also alleges his tinnitus is the 
result of in-service noise exposure and his hepatitis C is 
the result of intravenous antibiotics received while in the 
military. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Bilateral Legs and Hepatitis C

Here, the veteran alleges he currently has bilateral leg 
conditions caused by in-service manual labor and his 
hepatitis C is the result of in-service administered 
intravenous antibiotics.  The veteran also alleges he 
suffered bilateral ankle sprains while in the military 
causing chronic residuals to his legs.

The veteran's service medical records reveal complaints and 
treatment for various bilateral feet conditions, to include 
heel bruises, hallux valgus, corns and a November 1986 right 
ankle/foot injury, but there are no reported complaints, 
treatments or diagnoses of any bilateral leg condition.  The 
records also indicate self-reported references to a left leg 
fracture to the tibia and shin and a left foot fracture.  
Upon examination, however, the afflicted areas appeared to 
exhibit no residuals.  In regard to hepatitis C, there is no 
evidence that the veteran was ever treated or diagnosed for 
hepatitis C in service nor is there any persuasive evidence 
that he was exposed to any risk factors associated with the 
condition during service.  The veteran's September 1993 
separation examination, moreover, is silent as to any leg 
condition or hepatitis C.  In short, his service medical 
records are simply devoid of any findings consistent with 
chronic bilateral leg conditions or hepatitis C. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has current bilateral 
leg conditions or hepatitis C related to his military 
service.  The Board concludes he does not.

In support of his claims, the veteran identified voluminous 
medical records, to include those in connection with his 
grant of Social Security Administration (SSA) disability 
benefits.  Within those records, there are scarce complaints 
of leg pain, but nothing to suggest the veteran has a chronic 
problem or a definitive diagnosis of any bilateral leg 
condition.  

The veteran was afforded VA orthopedic examinations in 2002 
and 2003, but no leg conditions were noted.  In connection 
with his claim for SSA disability benefits, he was afforded 
an October 2004 disability evaluation where, similarly, no 
leg conditions were indicated.  In short, no medical provider 
has ever diagnosed the veteran with any bilateral leg 
condition.

In regard to his hepatitis C claim, the veteran alleges he 
was diagnosed with the condition in 1996 when he attempted to 
donate blood.  He cannot recall any exposure to any risk 
factor other than IV antibiotics he received while in the 
military.  

After service, the veteran's medical records do not indicate 
any treatment or diagnosis of hepatitis C until October 2002 
when the veteran was afforded a VA examination.  The Board 
notes that prior to that time, a February 1999 medical record 
indicates self-reported hepatitis C as part of the veteran's 
significant medical history.  However, the 1999 medical 
record was for unrelated treatment and did not indicate any 
testing, treatment or diagnosis with regard to hepatitis C. 

The October 2002 examiner found the veteran's antibody test 
positive for hepatitis C, but other tests were negative 
indicating the veteran was not currently infected with the 
disease.  More recently, the veteran was afforded a VA 
examination in October 2003.  At that time, the veteran 
indicated various exposures to risk factors, to include in-
service IV antibiotics, a July 2003 blood transfusion and 
post-service intranasal cocaine use.  See Veterans Benefits 
Administration Letter 211B (98-110) November 30, 1998 (risk 
factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.).  
The veteran denied a history of tattoos, body piercings, 
intravenous drug abuse or promiscuous sex.  Again, the 
examiner found the veteran's screening test positive for 
hepatitis C, but negative for the active disease.  In regard 
to etiology, the examiner opined as follows:

IV Antibiotics are NOT a risk factor for hepatitis of 
ANY kind!! Although this veteran has a positive 
hepatitis C antibody test - he has NO HCV RNA. He is not 
currently actively infected with hepatitis C!  (Emphasis 
in original).  

The Board finds the medical evidence is completely devoid of 
current diagnoses of any bilateral leg condition or active 
hepatitis C.  Even if the positive hepatitis C screening test 
is indicative of a current condition, no medical provider has 
ever linked the veteran's military service to the positive 
test and indeed one examiner has specifically opined to the 
contrary.  The Board has considered the veteran's statements, 
but there simply is no medical evidence to support current 
diagnoses or a link between his symptoms and his service.  
Although he believes he has current conditions directly 
attributable to service, he is a layman and has no competence 
to offer a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

To establish service-connection first and foremost a claimant 
must have a current diagnosis of the claimed condition.  
Furthermore, direct service connection requires a 
relationship or connection to such diagnosed conditions to 
some incident of service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra.  This is not the 
case here and, therefore, the Board finds entitlement to 
service connection for a bilateral leg condition and 
hepatitis C are not warranted.

Tinnitus

Here, the veteran alleges his tinnitus is the result of in-
service excessive noise exposure.  Unlike the conditions 
discussed above, the medical evidence is indicative of a 
current diagnosis of left ear tinnitus.  The pertinent 
inquiry, then, is whether the veteran's current diagnosis is 
related to his military service.  The Board concludes it is 
not.

The veteran's service medical and personnel records are 
indicative of probable acoustic trauma due to firearms and do 
indicate the veteran separated in September 1993 with some 
hearing loss.  At that time, however, no findings with regard 
to tinnitus were noted.  The Board further notes that the 
veteran's bilateral hearing loss was not found more 
pronounced in any one ear, to include the left ear.  The 
service medical records in general are silent as to tinnitus 
and are simply devoid of any findings consistent with such a 
chronic condition.

After service, the veteran was afforded VA audiometric 
examinations in October 2002 and October 2003.  The October 
2002 examiner diagnosed the veteran with "periodic 
tinnitus," but did not comment in regard to likely etiology.  
The veteran was afforded a VA examination in October 2003 to 
ascertain the likely etiology of his tinnitus.  The 2003 
examiner noted the veteran's complaints of "ringing tinnitus 
in the left ear only" and opined as follows:

It is my opinion that it is not likely that the tinnitus 
is a result of any activity during military service.  
This conclusion is based on A) a tinnitus occurring one 
or two times per week and lasting only 5 seconds is not 
abnormal and B) he did not display a loss of hearing in 
the left ear while in the military service.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the claims file, including the 
veteran's service medical records.  Also compelling, no 
medical provider has ever linked the veteran's tinnitus with 
any incident of service or otherwise conflicted with the VA 
examiner's opinions. 

The Board has considered the veteran's statements recounting 
the symptoms he experienced since service.  There simply is 
no medical evidence, however, to support a nexus between his 
tinnitus and service.  Indeed, the medical examiner 
specifically opined to the contrary.  Although the veteran 
believes that he has tinnitus due to service, he is a layman 
and has no competence to offer a medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Regrettably, no doctor 
has ever opined that his condition is related to any remote 
incident in service.

Right Knee

In regard to his right knee, the veteran alleges he suffered 
bilateral ankle sprains in service as well as joint problems 
due to manual labor in the military.  He alleges these 
factors all contributed to his current condition.  He further 
stated that no post-service injury occurred that could 
otherwise explain his current condition.

The veteran's service medical records, again, indicate 
various treatments for bilateral feet conditions, but there 
is no evidence of any injury or other trauma to his right 
knee specifically.  There is also record of a November 1986 
right ankle/foot injury, but the veteran's September 1993 
separation examination is silent as to any orthopedic 
disability or injury residuals.

After service, the veteran sought private treatment in May 
1999 after two weeks of right knee pain.  At that time, he 
was diagnosed with "internal derangement" of the right knee 
and underwent an arthroscopy, medial meniscectomy, 
chondroplasty of lateral tibial plateau.  His post-operative 
diagnosis was torn medial meniscus.  Since his surgery, the 
veteran's medical records show continuous and on-going 
treatment for right knee pain, to include diagnoses of 
degenerative joint disease and osteoarthritis of the right 
knee.

The veteran underwent VA orthopedic examinations in October 
2002 and October 2003.  Additionally, in conjunction with his 
claim for SSA disability benefits, the veteran underwent a 
disability evaluation in October 2004. 

The October 2002 examiner diagnosed the veteran with 
bilateral patellofemoral syndrome and indicated the veteran's 
self-reported history of a "long-standing" problem with his 
knees.  The 2002 examiner, however, did not have the claims 
file to review and therefore was relying on the veteran's 
reported history of injuries.  The examiner did not make a 
specific opinion with regard to etiology, but did indicate 
the veteran's bilateral knee condition began approximately 3-
1/2 years previously, which coincides with the 1999 surgery. 

The veteran also underwent a VA examination in October 2003 
where the examiner diagnosed the veteran with "residual 
postoperative right total knee replacement" opining as 
follows, "...the right total knee replacement is related to 
arthritic change from his internal derangement."  The 
examiner also noted that his right knee condition is not 
related to the ankle sprain that occurred in service, but is 
a separate problem.  X-rays done at that time were indicative 
of postoperative changes of the right knee and minimal 
degenerative arthritic changes of the left knee joint.

The October 2004 examiner also indicated the veteran's right 
knee problem as "long standing" noting a 1993 total knee 
replacement and a diagnosis of arthritis.  The examiner 
mentions an in-service injury in the 1980s to the veteran's 
back and neck.  It is unclear whether the examiner is also 
insinuating that the right knee condition is also a result of 
that in-service injury.  The service medical records do not 
support that the veteran suffered an in-service right knee 
injury and the veteran does not dispute that.  Rather, the 
veteran underwent a May 1999 total knee replacement after 
weeks of right knee pain due to internal derangement from no 
known injury.  It is also clear the examiner incorrectly 
indicated the veteran's surgery as 1993, whereas the medical 
records clearly show the surgical procedure was done in May 
1999.  To the extent the examiner is alleging the veteran 
suffered an in-service injury to his right knee or had in-
service surgery on his right knee, the opinion would not be 
probative because it is based on incorrect factual premises.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The 
veteran himself is not alleging an in-service injury 
occurred, but rather alleges his in-service injury to his 
right foot/ankle is the cause of his current right knee 
problems.  The 2004 examiner does not address that question.  

Although medical examiners differ in regard to the timeline 
of events, all the medical evidence indicates the veteran's 
right knee condition had its onset in 1999, when he underwent 
a total knee replacement due to internal derangement.  
Indeed, the October 2003 examiner specifically opines to that 
effect after full review of the claims file.  Regrettably, 
there is no probative and persuasive evidence that any of the 
veteran's right knee conditions are related to his military 
service. 

In summary, the Board finds that the evidence of record does 
not show that the veteran currently has bilateral leg 
conditions, hepatitis C, tinnitus or a right knee condition 
as a result of service.  Furthermore, even assuming in-
service injuries occurred, the medical evidence on file does 
not relate the current symptoms to any aspect of the 
veteran's active duty.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in July 2002, July 2003 and September 2005.  
Those letters advised the veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 2005 letter 
told him what evidence was needed and to provide any such 
evidence in his possession.  Cf. Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded medical examination to obtain 
opinions as to whether his tinnitus, hepatitis C or right 
knee conditions can be directly attributed to service.  Since 
those are the only claimed condition actually shown in the 
service medical records, VA's duty to assist by obtaining a 
medical opinion extends only to those claims.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004) ("Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  Further examination or opinion is not needed 
on the bilateral legs and left knee claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for bilateral leg 
conditions is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for post-operative total 
right knee replacement is denied.


REMAND

The veteran alleges that he has current left ankle and left 
knee conditions due to various ankle/foot injuries in 
service, to include bilateral ankle sprains.

The service medical records confirm complaints, treatment and 
diagnoses for various bilateral feet and ankle conditions.  
The veteran's September 1993 separation examination, 
moreover, indicates a past left foot fracture.  An April 1985 
periodic examination also indicates a leg fracture to the 
tibia and shin.  

After service, the veteran underwent VA orthopedic 
examinations in October 2002 and October 2003 as well as an 
SSA disability evaluation in October 2004 indicating current 
left ankle and left knee conditions.  

Specifically, the October 2002 examiner indicated the 
veteran's self-reported history of in-service bilateral ankle 
sprains and diagnosed the veteran with "bilateral ankle 
sprains" and bilateral patellofemoral syndrome.  X-rays done 
at the time revealed bilateral calcaneal spurs.  The 2002 
examiner, however, did not have the claims file to review and 
therefore was relying on the veteran's reported history of 
injuries.  X-rays done in conjunction with the October 2003 
examination revealed minimal degenerative changes of the left 
knee.  The October 2004 examiner noted left ankle swelling.  
None of the examiners specifically proffered an opinion with 
regard to etiology of the conditions found.

The pre- and post- service medical records are not 
dispositive, but they are sufficient to raise the possibility 
that the claimed left knee and left ankle conditions could be 
related to his in-service ankle and foot treatments, such as 
to mandate obtaining a medical opinion.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  A VA examination is 
indicated.

The RO should also take this opportunity to obtain recent 
treatment records from July 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Cleveland, Ohio from July 2005 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for his claimed left ankle and left knee 
conditions.  The physician should provide 
an opinion as to whether it is at least as 
likely as not that any current left ankle 
or knee condition is related to the 
veteran's in-service treatments for various 
ankle/foot conditions or left foot and leg 
fracture.  Pertinent documents in the 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  



The claims must be afforded expeditious treatment. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


